Citation Nr: 0609045	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left hand disability, 
including ankylosis of the second metacarpal phalangeal 
joint.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to July 
1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in March 2004, and a 
substantive appeal was received in April 2004.  The veteran 
testified at a Board video conference hearing in August 2005. 

Additional evidence was submitted to the Board by the veteran 
in September 2005.  The veteran waived initial RO review of 
this evidence. 


FINDING OF FACT

Left hand disability, including ankylosis of the second 
metacarpal phalangeal joint, was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any left hand disability, including ankylosis of the 
second metacarpal phalangeal joint, otherwise related to such 
service or to any injury during service. 


CONCLUSION OF LAW

Left hand disability, including ankylosis of the second 
metacarpal phalangeal joint was not incurred in or aggravated 
by the veteran's active duty service, nor may any left hand 
disability, including any arthritis, be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
March 2003 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The RO also sent the veteran an additional 
VCAA letter in June 2004.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
January 2004 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and RO requests to the National 
Personnel Records Center (NPRC) and the base hospital where 
the veteran was stationed for additional medical records.  As 
in this case, where there is no showing of an injury in 
service, a VA medical examination is not necessary.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming service connection for his left hand 
disability, including ankylosis of the second metacarpal 
phalangeal joint.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that he injured the second metacarpal 
phalangeal joint of his left hand when he jammed his finger 
in the spring of 1971 while installing a portable air 
conditioning unit on base while in active service.  In his 
February 2003 claim, the veteran asserted that he currently 
had ankylosis of the left second metacarpal phalangeal joint.  
In his August 2005 hearing testimony, he claimed that his 
injury to his left hand in service never got better and 
developed into arthritis.  The claims file shows that the 
veteran is a medical doctor.  Thus, based on the veteran's 
statements, the Board finds that the veteran does currently 
suffer from the disability described. 

Nevertheless, service medical records are silent with respect 
to any injury to the veteran's left hand.  The veteran's May 
1971 service exam prior to discharge indicated that the upper 
extremities were clinically evaluated as normal.  Further, in 
his contemporaneous medical history, the veteran does not 
indicate that there was any injury to the left hand while in 
service.  The veteran asserts that he had an x-ray done at 
the base hospital at the time of the injury.  However, this 
x-ray is not in his service medical records; and in an 
attempt to retrieve this x-ray report, in June 2003, the RO 
requested records for the veteran from NPRC and in August 
2003, the RO requested records directly from the base 
hospital where the veteran was stationed, but no records were 
found.  

The veteran testified at the August 2005 hearing that he saw 
a hand surgeon in 1980 or 1981.  The Board held the case open 
so that the veteran could submit this medical evidence.  
However, this evidence was never submitted.  The veteran did 
submit a statement from his ex-wife in September 2005 
verifying that the veteran jammed his finger while installing 
an air conditioning unit in a house on base.  However, the 
veteran's service medical records, specifically his May 1971 
service examination and medical history, have a higher 
probative value than a lay statement made 34 years after the 
incident because these records are contemporaneous to the 
period that the veteran was allegedly injured.  

There is no other competent medical evidence of record.  
Thus, even though the veteran has a current disability and he 
provides a medical opinion linking that disability to an 
injury in service, without probative medical evidence of any 
injury during service or of arthritis within one year of 
service, the Board cannot grant service connection.  The 
Board acknowledges the veteran's statements and hearing 
testimony relaying how he injured his left finger and that an 
x-ray was taken at the time.  Nevertheless, the Board must 
base it decision on the medical evidence of record.  The May 
1971 discharge examination showed that the upper extremities 
were clinically evaluated as normal.  There is no evidence of 
any post service treatment of the veteran's left hand.  
Therefore, there is no supporting evidence of a continuity of 
pertinent symptomatology after service.  A lengthy period 
without evidence of treatment may also be viewed as evidence 
weighing against the veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Thus, a 
preponderance of the evidence is against the veteran's claim 
for left hand disability, including ankylosis of the second 
metacarpal phalangeal joint.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Service connection for left hand disability, including 
ankylosis of the second metacarpal phalangeal joint, is 
denied. 


____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


